Citation Nr: 0722331	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  07-15 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the claim.

For good cause shown, the veteran's appeal has been advanced 
on the Board's docket pursuant to the provisions of 
38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran is service-connected for residuals of 
catarrhal/scarlet fever to include status-post aortic valve 
replacement, evaluated as 60 percent disabling.

3.  The medical and other evidence of record does not reflect 
that the veteran is unable to obtain and/or maintain 
substantially gainful employment due solely to his service-
connected disability.  


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disability 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.340, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Here, the veteran was provided 
with pre-adjudication notice by a letter dated in June 2006, 
which is clearly prior to the September 2006 rating decision 
that is the subject of this appeal.  In pertinent part, this 
letter informed the veteran of what was necessary to 
substantiate his claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.  
Moreover, the letter contained the specific information 
regarding disability rating(s) and effective date(s) mandated 
by the Court's holding in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist has also been satisfied in 
this case.  All available service and post-service medical 
records are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claim.  
Nothing in the record indicates the veteran has identified 
the existence of any relevant evidence that is not of record.  
He has had the opportunity to present evidence and argument 
in support of his claim.  As part of his May 2007 Substantive 
Appeal, he indicated that he did not want a Board hearing in 
conjunction with this appeal.  Moreover, he was accorded a VA 
medical examination in conjunction with this case in April 
2007.  Consequently, for these reasons, the Board concludes 
that VA has fulfilled the duty to assist the claimant in this 
case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  It is the established policy of the VA that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  A total disability will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  A total 
disability may or may not be permanent.  Total ratings will 
not be assigned, generally, for temporary exacerbations or 
acute infectious diseases except where specifically 
prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a TDIU.

As an initial matter, the Board observes that the veteran is 
service connected for residuals of catarrhal/scarlet fever to 
include status-post aortic valve replacement, evaluated as 60 
percent disabling.  He has no other service-connected 
disabilities.  Nevertheless, he meets the schedular criteria 
for consideration of a TDIU.  See 38 C.F.R. §§ 3.340, 
4.16(a).

The Board also observes that the veteran is currently 
unemployed.  In fact, the record reflects that he last worked 
full-time in September 1986, and that he had been a self-
employed farmer.  Nevertheless, the record does not reflect 
he stopped working due to disability.  More importantly, a 
thorough review of the record does not reflect that there is 
any competent medical opinion that he is unable to secure or 
follow substantial employment due solely to his service-
connected catarrhal/scarlet fever to include status-post 
aortic valve replacement.  Rather, as detailed below, the 
medical evidence reflects that his current symptomatology is 
due to nonservice-connected disability(ies).  

The veteran has contended that he cannot currently obtain 
and/or maintain substantially gainful employment due to 
symptoms of fatigue, which he relates to his service-
connected disability.  However, at an April 2006 VA medical 
examination - which was conducted as part of his original 
service connection claim - it was noted that his symptoms of 
fainting, chest pain, fatigue, and dyspnea had all 
disappeared since he had had his valve replaced (which was in 
1997).  It was also noted that he currently did not have 
angina, dyspnea, fatigue, dizziness, or syncope.  

The Board notes that a February 2007 VA medical opinion 
concluded that the veteran's coronary artery disease (CAD) 
was not likely related to his prior history of rheumatic 
fever/scarlet fever (i.e., the service-connected disability).  
In a subsequent March 2007 statement, the VA clinician who 
promulgated this opinion reported, in essence, that he could 
not separate the symptomatology of the service-connected 
valvular heart replacement from the nonservice-connected CAD 
without examining the veteran.  The veteran was subsequently 
evaluated by this VA clinician at an April 2007 examination.

At the April 2007 VA examination, the veteran reported that 
his only significant problems were sciatica pain and cramps 
in his legs, and that these symptoms limited his activity.  
He denied any shortness of breath or chest pain at all.  
Further, he had no orthopnea or paroxysmal nocturnal dyspnea, 
palpitations, dizziness, transient ischemic attack, and/or 
strokes.  Moreover, the examiner stated that the veteran was 
asymptomatic from a cardiac standpoint, and that there were 
no symptoms from either the prosthetic aortic valve or CAD.  
In a subsequent addendum, the examiner noted that the veteran 
did have a longstanding history of vertigo with episodes of 
sudden onset of vertigo with nausea and vomiting that had 
resulted in falls but no syncope.  The examiner also opined 
that these symptoms were not related to either CAD or aortic 
valve replacement.

None of the subsequent medical records refute the findings of 
the April 2007 VA medical examination that the veteran does 
not currently have impairment due to his service-connected 
disability.  

The Board acknowledges that the veteran contended in his May 
2007 Substantive Appeal that he was entitled to TDIU on the 
basis of his 60 percent rating for his service-connected 
valvular heart disease, and that the existence or degree of 
nonservice-connected disability or previous employability 
would be disregarded if the percentages are met.  However, 
the Board has already acknowledged that he meets the 
schedular criteria for consideration of a TDIU.  
Nevertheless, as the medical evidence indicates that his 
current symptomatology is not due to the service-connected 
disability, it does not provide a basis for the grant of a 
TDIU; i.e., the medical evidence does not show he is 
unemployable due to his service-connected disability.

In summary, even though the veteran does satisfy the 
requirements for consideration of a TDIU on a schedular 
basis, no competent medical evidence is of record to the 
effect that he is unable to obtain and/or maintain 
substantially gainful employment due to his service-connected 
disability alone; and the record reflects he experiences 
significant impairment due to his nonservice-connected 
disabilities.  As such, it appears that the veteran is 
adequately compensated for his service-connected disability 
by the current schedular rating of 60 percent.  See Van 
Hoose.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against his claim of 
entitlement to a TDIU.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application in reaching the decision in the instant 
case.  See generally Gilbert, supra; see also Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, this 
claim must be denied.


ORDER

Entitlement to a TDIU due to service-connected disability is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


